Citation Nr: 0525894	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, B.C., C.K., C.H.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) from a May 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The claims folder was subsequently 
transferred to the Atlanta, Georgia, RO.

In November 2004, the Board remanded the issue on appeal.  
Subsequently, a March 2005 rating action continued the prior 
denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, a travel board hearing was held before a 
Veterans Law Judge.  In August 2005, the veteran was notified 
that the Veterans Law Judge who conducted his hearing was no 
longer employed by the Board.  He was further notified that 
he had a right to another Board hearing and was requested to 
clarify whether he wanted another hearing.  Subsequently, the 
veteran responded indicating that he wants a hearing before a 
Veterans Law Judge at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the Atlanta, Georgia, RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

